Case 1:18-cv-01216-MN Document 43-4 Filed 05/06/20 Page 1 of 7 PageID #: 299




            EXHIBIT 4
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 2 of
                                                          Page    7 PageID
                                                               1 of        #: #:
                                                                    6 PageID  300878
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 3 of
                                                          Page    7 PageID
                                                               2 of        #: #:
                                                                    6 PageID  301879
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 4 of
                                                          Page    7 PageID
                                                               3 of        #: #:
                                                                    6 PageID  302880
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 5 of
                                                          Page    7 PageID
                                                               4 of        #: #:
                                                                    6 PageID  303881
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 6 of
                                                          Page    7 PageID
                                                               5 of        #: #:
                                                                    6 PageID  304882
  Case
Case   1:18-cv-01216-MN Document
     1:18-cv-01752-RGA-SRF       43-450Filed
                           Document           05/06/20
                                          Filed 06/24/19Page 7 of
                                                          Page    7 PageID
                                                               6 of        #: #:
                                                                    6 PageID  305883
